Citation Nr: 1430944	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for herpes zoster.

3.  Entitlement to an initial rating in excess of 30 percent for status post left knee total replacement with residual scar.

4.  Entitlement to an initial rating in excess of 10 percent for status post right knee surgery and degenerative arthritis.

5.  Entitlement to an initial 10 percent rating for right hip degenerative arthritis prior to July 15, 2013.

6.  Entitlement to an initial 10 percent rating for left hip degenerative arthritis prior to July 15, 2013.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970, from April 1976 to February 1978, and from April 1982 until his retirement in July 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims are currently under the jurisdiction of the Seattle, Washington RO.

The October 2008 rating decision granted the Veteran service connection and assigned zero percent ratings for the Veteran's right and left hip degenerative arthritis disabilities.  On his September 2009 substantive appeal, the Veteran appealed the zero percent ratings and stated that he was seeking 10 percent ratings for each hip.  By a September 2013 rating decision the RO granted the Veteran 10 percent ratings for each hip, effective from July 15, 2013.  Consequently, entitlement to 10 percent ratings for each hip prior to July 15, 2013, characterizes the only hip claims remaining on appeal.

The Board notes that the September 2013 rating decision also granted the Veteran a separate 10 percent rating for right knee patellar subluxation.  The Veteran has not disagreed with the rating assigned.  Accordingly, there is no issue regarding right knee patellar subluxation currently in appellate status currently before the Board.  

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A July 2010 VA treatment record contained in the Veteran's Virtual VA file indicates that the Veteran is employed as a surveyor for ambulatory care facilities.  In this case, the Veteran has not asserted that his service-connected disabilities cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  Id.

In December 2013, the Veteran's representative wrote to the Veteran revoking representation.  In April 2014, the RO wrote to the Veteran notifying him that his appeal was being sent to the Board for disposition.  The letter also informed the Veteran he had 90 days, or until the Board issues a decision, to appoint a representative to represent him before the Board if he so wished.  There was no response from the Veteran.  Accordingly, the Veteran represents himself in this matter.   

The issue of entitlement to an initial rating in excess of 10 percent for status post right knee surgery and degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have hepatitis or any residuals of an in-service episode of hepatitis.

2.  The Veteran does not currently have herpes zoster or any residuals of an in-service episode of herpes zoster.

3.  Throughout the entire appeal period, the Veteran's left knee disability has not resulted in extension limited to 30 degrees or more from normal; it has not shown objective evidence of laxity or recurrent subluxation in the left knee joint; there is no objective evidence of ankylosis, episodes of locking, effusion; and the Veteran's left knee replacement residuals are intermediate in nature.

4.  The Veteran has had pain in the hips and noncompensable limitation of motion of both hips due to arthritis in his hips since discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for herpes zoster have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an initial rating in excess of 30 percent for status left knee total replacement with scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2013).

4.  The criteria for an initial 10 percent rating for right hip degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

5.  The criteria for an initial 10 percent rating for left hip degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
With regard to the increased rating claims, this appeal arises from the Veteran's disagreement with initial rating evaluations following the grant of service connection.  The Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, the Board notes that VA documents were provided to the Veteran in February 2008 and November 2009 which provided the Veteran with notice of how VA determines a disability rating. 

The February 2008 VA document was provided to the Veteran prior to the rating decision that denied the Veteran's claims for service connection for hepatitis and for herpes zoster, and advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The February 2008 document and November 2009 letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA medical records, and private medical records.  The Veteran has been afforded VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Hepatitis

The Veteran claims that he is entitled to service connection for hepatitis.   He reported on his April 2009 notice of disagreement that he has been unable to donate blood since he was diagnosed with hepatitis in 1988.  He said that it was reconfirmed via lab testing in 1994 and 1998.  He reported that his only residual symptoms are lethargy and tiredness.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's STRs indicate treatment for hepatitis in 1987 and 1988.  The subsequent STRs show no recurrence or residuals of hepatitis.

On VA examination in March 2008, liver function tests were normal.  A hepatitis  panel revealed negative results for hepatitis A antibody, hepatitis B surface antigen, hepatitis B core antibody and hepatitis C.  The examiner did not find the Veteran to have hepatitis and stated that the Veteran had no liver problems such as chronic hepatitis, liver malignancy or cirrhosis.

The Veteran was again provided a VA medical examination in July 2013.  He was noted to have a history of hepatitis A, diagnosed in 1984.  The Veteran reported that after being diagnosed, he recovered completely and has not had any issues related to his liver.  It was noted that the Veteran had been immunized against hepatitis B and in 2010 was tested for, and found to be negative for, hepatitis C.  Apparently the VA examiner mistakenly checked a box on the examination report indicating that it was his opinion that the Veteran incurred a hepatitis disability in service.  However, the VA examiner's rationale clearly indicates the examiner's real opinion is that the Veteran has no current hepatitis disability.  The examiner stated that the Veteran was treated for acute hepatitis A during service and that it resolved without residuals.  She opined that the Veteran's complaints of fatigue and other symptoms are not caused by his remote history of hepatitis A.  She further stated that the Veteran has been immunized for hepatitis B and his serum titers reflect his immunized status.  She stated that there are no sequalae related to the hepatitis B immunization.  

With regard to the Veteran's assertions that he currently has disability due to hepatitis, the Board finds that the VA medical opinions to the contrary are of more probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Hepatitis is not an observable disability like a broken leg or varicose veins.  It requires medical testing to confirm a diagnosis.  Therefore, the Veteran is not competent to diagnose himself with the disability at issue.

There is no post-service diagnosis of hepatitis.  The Veteran has not identified or submitted any medical evidence which shows any current hepatitis.  As shown above, two VA examiners have stated that the Veteran does not have any current residuals of hepatitis.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no evidence of a current disability at any point during the appeal, service connection is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for hepatitis must be denied.

III.  Herpes Zoster

The Veteran claims that he is entitled to service connection for herpes zoster.  He asserted on his April 2009 notice of disagreement that since 1985, he has suffered constant and chronic pain from "shingles" (herpes zoster).  

The Veteran's STRs indicate treatment for herpes zoster in 1985 and 1986.  The subsequent STRs show no recurrence or residuals of herpes zoster.

On VA examination in March 2008, the Veteran reported that he has had chronic herpes zoster for 22 years.  He reported ulcer formation, itching and burning.  He asserted that the symptoms occurred intermittently, as often as four times a month, with each occurrence lasting two hours.  He reported that over the past 12 months he had received corticosteroids for six or more weeks.  The examiner did not find the Veteran to have herpes zoster, and no diagnosis of such was provided.  

The Veteran was again provided a VA medical examination in July 2013.  He reported that he had an outbreak of shingles in 1985 while in Germany.  He recovered from it, but reported that on and off he has some pain in the area of the shingles.  Physical examination was within normal limits to inspection and palpation.  The examiner opined that there were no residual skin lesions secondary to herpes zoster in service.  She noted that the Veteran's skin changes were due to sun damage and aging.  The VA examiner opined that the Veteran's herpes zoster during service resolved without residuals.  She stated that there was no diagnosis of neuropathic pain secondary to remote history of herpes zoster that could be made that day.  She opined that the Veteran's complaints of symptoms of pain were more likely than not due to the Veteran's osteoarthritis.  

With regard to the Veteran's assertions that he currently has disability due to herpes zoster, the Board finds that the medical opinions to the contrary are of more probative value.  See Jandreau, supra.  Like hepatitis, herpes zoster is not an observable disability like a broken leg or varicose veins.  It requires medical testing to confirm a diagnosis.  Therefore, the Veteran is not competent to diagnose himself with the disability at issue.
There is no post-service diagnosis of herpes zoster or of any residuals of the in-service herpes zoster.  The Veteran has not identified or submitted any medical evidence that shows he has experienced any symptoms of herpes zoster since his discharge from service.  As shown above, two VA examiners have stated that the Veteran does not have any current residuals of herpes zoster.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, supra.  As there is no competent evidence of a current disability, service connection is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for herpes zoster must be denied.

IV.  Left Knee

The Veteran underwent the left total knee replacement in March 2007 while still in service.  The October 2008 rating decision on appeal granted the Veteran service connection and a 30 percent rating for status post left knee total replacement surgery with residual scar.  This award was made effective from August 1, 2008, the day after the Veteran's discharge from active duty.  The Veteran asserted on his April 2009 notice of disagreement that his left knee replacement has not gone well.  He reported constant pain, edema, and lack of mobility.  He reported steroid injections and daily medications of treat his left knee.  He also asserted that he would at some time require another total left knee replacement surgery.

On VA examination in March 2008, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance and fatigability.  He stated that he has had constant pain at the left knee for 15 years and since the knee replacement.  He reported that the pain was 9 out of 10.  The pain could be elicited by physical activity, stress, and weather changes.  The pain comes by itself.  It was relieved by rest, medication and ice.  He reported that he could function with medication.  Examination showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  There was no locking pain, genu recurvatum, or crepitus.  The Veteran had 80 degrees of left knee flexion with pain at 80 degrees.  Extension was to zero degrees.  After repetitive use the left knee joint function was additionally limited by pain, and pain was the major functional impact.  The left knee function was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Repetition did not additionally limit range of motion.  Stability tests of the left knee were within normal limits.  The medial and lateral meniscus tests of the left knee were within normal limits.  

The Veteran submitted a September 2009 initial evaluation report from a private orthopedic physician.  The physician noted that the Veteran reported that both knees hurt equally and that his left knee replacement had never been 100 percent.  The left knee continued to have pain and some limitation of function and stiffness.  The Veteran reported that both knees swell and that they give-way.  Left knee flexion was to almost 90 degrees.  The diagnoses included stable left knee replacement with arthrofibrosis. 

A July 2010 VA outpatient record notes that the Veteran reported chronic pain of the knees, status post left total knee replacement.

The Veteran was provided another VA examination in July 2013.  The Veteran was noted to have full extension of the left knee without pain.  Left knee flexion was to 100 degrees.  After repetitive use testing the Veteran continued to have full extension and 100 degrees of flexion of the left knee.  He had no additional limitation in range of motion of the left knee following repetitive-use testing.  The examiner noted that the Veteran had less movement than normal, pain on movement, and disturbance of locomotion of the left knee.  He had normal muscle strength of the left knee and no instability or subluxation of the left knee.  The examiner noted that the Veteran had an intermediate degree of residual weakness, pain or limitation of motion of the left knee.  The examiner stated that he expected that the Veteran would have approximately 20-25 degrees of loss of range of motion, moderate weakness, moderate fatigability and moderate incoordination during painful flare up episodes.  

Knee replacements are rated under Diagnostic Code 5055.  Under this code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating following a knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators rate Diagnostic Code 5055 by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II. 

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2013).  In this case, higher ratings based on functional loss are not warranted.  The Veteran has complained of decreased mobility, constant pain requiring steroid injections and daily medication due to his left knee.  The Board notes, however, that the 30 percent rating already assigned under Diagnostic Code 5055 contemplates the potential problems associated with a knee replacement, such as the degree of weakness and painful motion demonstrated here.  Additionally, as discussed above, objectively the Veteran has limitation of extension no less than 0 degrees, and limitation of flexion to no less than 80 degrees on the left.  Even considering the opinion of the July 2013 VA examiner of probable additional loss of motion on flare-ups, would not entitle the Veteran to a higher rating under the codes for rating limitation of motion.  

Given its review of the medical evidence of record, the Board finds that a rating in excess of 30 percent is not warranted.  In this regard, the Veteran does not have intermediate degrees of residual disability or the limitation of motion of the knee (even in consideration of functional loss due to painful motion) that would support a higher rating under Diagnostic Codes 5256, 5260, 5261 or 5262.  Even considering the July 2013 examiner's indication of an additional 20-25 degrees limitation of motion on flare-ups would not result in a higher rating.  That examiner found the Veteran to have 100 degrees of flexion.  Therefore a possible additional 25 degrees of limitation of flexion on flare-ups, to 75 degrees, would not result in a compensable rating under Diagnostic Code 5260.  If there were an additional 25 degrees limitation of extension on flare-ups, that would result in a 30 percent rating under Diagnostic Code 5261.  Consequently, regardless of how the July 2013 VA examiner's estimate of additional limitation of motion on flare-ups is interpreted, the Veteran would not be entitled to a rating in excess of 30 percent, or a separate compensable rating for his left knee disability, based on limitation of motion.

Further, neither subluxation nor lateral instability has been objectively demonstrated.  The Veteran does not have ankylosis of the left knee, extension limited to 30 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace.  

Although the VA examiners identified weakness, pain, and stiffness in the left knee joint, they did not describe these left knee symptoms as severe in nature.  In fact, the July 2013 VA examiner specifically described the Veteran's left knee replacement residuals as causing an intermediate degree of residual weakness, pain, or limitation of motion.   

The Board has considered lay statements of record reflecting the Veteran's sincere belief that his left knee disability warrants a rating in excess than that current assigned.  However, the Board concludes that the greater weight of probative evidence is against awarding a disability rating for his left knee replacement residuals.  The Board finds that the results of these objective examinations by competent health care providers are the most probative evidence as to whether his knee disability is manifested by severe post knee replacement residuals, including limitation of flexion and extension, and outweigh the Veteran's own reports of symptoms.
The Board has also considered whether he would be entitled to separate ratings for the surgical scar on his left knee, but notes that the March 2008 VA examiner's description of the scar reflects that the scar is well-healed, painless, and covers less than 6 square inches.  As such, a separate rating for scar of the left knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2008).

The Board is aware that the objective findings of the VA examinations showed evidence of some painful motion, however these symptoms do not rise to a level of severe painful motion or weakness, as is required for the 60 percent rating.  For these reasons, the Board finds that an evaluation in excess of 30 percent for the left knee disability status post total knee replacement with residual scar is not warranted at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

V.  Hips

The October 2008 rating decision on appeal granted the Veteran service connection and noncompensable ratings for arthritis of each hip, effective from August 1, 2008.  On his September 2009 substantive appeal the Veteran stated that he was seeking a 10 percent rating for each hip.  The September 2013 rating decision granted the Veteran a 10 percent rating for each hip effective from July 15, 2013.  Consequently the Veteran's claims for 10 percent ratings for each hip prior to July 15, 2013 remain on appeal.  As explained below, the Board finds that the Veteran's arthritis of each hip has resulted in pain and a noncompensable limitation of motion ever since the grant of service connection, and therefore the assignment of 10 percent ratings for each hip, since discharge from service, is warranted under Diagnostic Code 5003.  

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with X-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

March 2007 X-ray reports in the STRs confirm that the Veteran has had degenerative arthritis of both hips since prior to discharge from service.  The STRs also confirm that the Veteran had pain in both hips.  A June 2002 STR notes right hip pain and a July 2003 STR notes severe left hip pain.  

In September 2009, a private orthopedist estimated that the Veteran had internal/external rotation of both hips limitation that was probably 20-30 degrees.  

In a January 2010 letter, the Veteran reported that he had had chronic pain in both hips and limited motion of the hips for several years.  

A July 2010 VA treatment record in the Veteran's Virtual VA folder notes that the Veteran complained of pain in his hips.  

The Board notes that at the July 15, 2013 VA examination, based upon which the RO granted the Veteran increased ratings of 10 percent for each hip, the Veteran reported that the severity of his bilateral hip conditions had not changed since separation from service in 2008.
 
The Board finds that the Veteran's description of limitation of motion and pain in the hips to be credible.  Furthermore, the September 2009 private physician indicated that the Veteran had a noncompensable limitation of motion of the hips.  When considered with the X-ray findings of arthritis in the hips prior to discharge, as well as complaints of bilateral hip pain, both prior to and subsequent to discharge, the Board finds that the Veteran has met the criteria for a 10 percent rating in each hip under Diagnostic 5003 ever since discharge from service.  Accordingly, the Veteran is entitled to 10 percent ratings for his right and left hip degenerative arthritis since August 1, 2008.  

The evidence of record does not show, and the Veteran does not claim, that the Veteran met the criteria for an initial rating in excess of 10 percent for degenerative arthritis of either hip under any applicable diagnostic code at any time prior to July 15, 2013.  He was not shown to have ankylosis of either hip, he was not shown to have limitation of thigh flexion to 30 degrees or less of either hip, and he was not shown to have limitation of abduction with motion lost beyond 10 degrees of either hip.  Accordingly, an initial rating of 10 percent, but no higher, is warranted for the entire appeal period prior to July 15, 2103.   See Fenderson, supra.  

VI.  Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral knee and hip disabilities are inadequate.  A comparison between the level of severity and symptomatology of these disabilities and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports bilateral knee and hip pain, all with limitation of motion and functional impairment.  As discussed above, the ratings assigned are adequate to fully compensate the Veteran for his symptoms related to these disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Furthermore the evidence since discharge from service has not indicated any hospitalizations for the knee or hip disabilities, and have not shown that these disabilities have resulted in marked interference with employment.  In particular, the July 2013 VA examiner stated that the Veteran's hip disabilities were mild in severity and that the Veteran's knee disabilities did not impact his ability to work.  

The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for hepatitis is denied.

Service connection for herpes zoster is denied.

An initial rating in excess of 30 percent for status post left knee total replacement with residual scar is denied.

An initial 10 percent rating for right hip degenerative arthritis is granted from August 1, 2008, subject to the law and regulation regarding the award of monetary benefits.

An initial 10 percent rating for left hip degenerative arthritis is granted from August 1, 2008, subject to the law and regulation regarding the award of monetary benefits.



	(CONTINUED ON NEXT PAGE)
REMAND

The October 2008 rating decision on appeal granted the Veteran service connection and assigned a 10 percent rating for status post right knee surgery and degenerative arthritis.  On his September 2009 substantive appeal, the Veteran requested a 20 percent rating for this disability.   

The Board has reviewed the July 2013 VA examination report and finds that it contains ambiguity that prevents the Board from accurately determining the appropriate rating for the Veteran's right knee status post right knee surgery and degenerative arthritis.  The VA examiner indicated that on flare-ups the Veteran would have approximately 20-25 degrees of additional loss of range of motion of the right knee.  However, the examiner did not specify whether the additional 20-25 degrees restriction would be solely additional restriction of flexion, solely additional restriction of extension, or rather some combination of additional restriction of both flexion and extension that totaled 20 to 25 degrees.  This ambiguity is material because if there was additional restriction of extension to 25 degrees from normal on flare-ups, the Veteran could be entitled to a 30 percent rating for his right knee degenerative arthritis under Diagnostic Code 5261.  Accordingly, clarification should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records regarding the Veteran's right knee.

2.  When the above action has been accomplished, afford the Veteran a VA examination of the right knee by the same VA clinician who performed the July 2013 right knee examination if that clinician is available.  If the same clinician is not available, afford the Veteran a VA examination of the right knee by another appropriate clinician.  

The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished. 

The examiner should describe all symptoms including pain or weakness and functional impairment, if present.  The examination of the right knee should include all necessary testing, specifically range of motion studies. 

Based on objective demonstration of repetitive motion of the right knee, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  

Based on objective demonstration of repetitive motion of the right knee, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time and, if feasible, this determination also should be portrayed in terms of the degree of additional range of motion loss due to pain on use during flare-ups.  If the examiner provides an estimate of additional loss of range of motion on flare-ups, the examiner should specify how much of that estimate would affect extension and how much of that estimate would affect flexion.  Additionally, the examiner should provide an opinion as to whether the July 2013 examiner's estimation of 20 to 25 degrees of additional loss of motion on flare-ups meant that the Veteran could have limitation of right knee extension of 25 degrees from normal.  

The examiner should also determine if the right knee locks and if so the frequency of the locking and any episodes of effusion into the joint.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected right knee disability on her ability to work.  The supporting rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's right knee claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


